Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-11,15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of CN105414468A and US20140291582A1, further in view of US4138268.
Regarding claims 2 and 15, CNI05414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1). CN105414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1). 
But CN105414468 does not specifically discloses that the perlite has multiple pores(cells) and the spherical perlite is closed on its surface.
US20140291582A1 discloses a method for producing an expanded granulate from sand grain-shaped mineral material (1) with a propellant, wherein the material (1) is fed into a vertically upright furnace (2) from above and said material (1) falls along a drop section (4) through multiple heating zones (5) in a furnace shaft (3) of the furnace (2), wherein each heating zone (5) is heatable using at least one independently controllable heating element (6), and the material (1) is heated to a critical temperature at which the surfaces (7) of the sand grains (15) plasticize and the sand grains (15) are expanded by the propellant. In order to enable setting a closed surface of the expanded granulate in a purposeful fashion, it is provided in accordance with the invention that upon detection of a first reduction in the temperature of the material (1) between two successive positions (9) along the drop section (4) the heating elements (6) are controlled along the remaining drop section (4) depending on the critical temperature ( abstract; [0008];[0058-0069] and Figures 2 -5). Such method can provide minerals with a closed surface of the expanded granulate in a controlled manner, so that the expanded granulate does not show any hygroscopicity, or hardly any thereof. It can influence the surface structure and roughness of the expanded granulate ([0012]). 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the closed-cell expanded perlite made by the process disclosed by US2014291582A1, motived by the fact that US2014291582A1 discloses that such method can provide minerals with a closed surface of the expanded granulate in a controlled manner, so that the expanded granulate does not show any hygroscopicity, or hardly any thereof. It can influence the surface structure and roughness of the expanded granulate ([0012]). 
It appears that the US20140291582A1 discloses a similar process of making an expanded granulate and it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
But it is silent about the size as applicants set forth in the claims.
US4138268 discloses that expanded perlite of the mixture has a dry bulk density of 2 through 8 lbs. per cubic foot and the AFS average screen size for the perlite is in the range of from 70 (195 micron) through 120 as heat insulating material, which practical and reasonably economical and has especially good strength, low bulk density, low thermal conductivity, and good dimensional stability (abstract; col. 1. lines 41-30; col. 2, lines 35-37). 
Thus, it would have been obvious to one of ordinary skill in the art to use the perlite with the claimed size to make the mixture, motivated by the fact that US4138268, also drawn to perlite and sodium silicate mixture, discloses that the perlite in such size is used to make practical and reasonably economical composition and the composition has especially good strength, low bulk density, low thermal conductivity, and good dimensional stability (abstract; col. 1. lines 41-30; col. 2, lines 35-37). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art combination can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).
Regarding claims 5-7, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
Regarding claim 8, CN105414468A discloses using of the quartz sand (claim 1).
Regarding claim 9, CN105414468A discloses using of waterglass (claim 1).
Regarding claims 10 -11, CN105414468A discloses a pump valve foundry goods (claim 1). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, the prior art combination’s expanded glass can be divided into two equal amount first and second expanded glass fractions since the two fractions can have different particle size.
Claims 2, 5 - 7, 9 – 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of US4138268, further in view of US20140291582A1.
Regarding claims 2 and 15, US4138268 discloses an especially high strength, high temperature, economical material useful for insulation is preferably made by making up a mix having the following proportions in parts by weight: 20-50 parts expanded perlite; 0.5-4 parts sodium fluosilicate; 0.2-5 parts fiber material; a water solution having 9.5-19 parts total of solids content of sodium or potassium silicate; 2-9 parts zinc oxide; and water which, along with the water in the sodium silicate( waterglass) solution totals 21.5-67 parts(abstract). US4138268 discloses that expanded perlite of the mixture has a dry bulk density of 2 through 8 lbs. per cubic foot and the AFS average screen size for the perlite is in the range of from 70 (195 micron) through 120 as heat insulating material, which practical and reasonably economical and has especially good strength, low bulk density, low thermal conductivity, and good dimensional stability (abstract; col. 1. lines 41-30; col. 2, lines 35-37). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
But it does not specifically disclose that the perlite is closed-pore microspheres of expanded perlite, having a closed foam structure with pores separated from one another, and wherein the microspheres are closed on their surface.
US20140291582A1 discloses a method for producing an expanded granulate from sand grain-shaped mineral material (1) with a propellant, wherein the material (1) is fed into a vertically upright furnace (2) from above and said material (1) falls along a drop section (4) through multiple heating zones (5) in a furnace shaft (3) of the furnace (2), wherein each heating zone (5) is heatable using at least one independently controllable heating element (6), and the material (1) is heated to a critical temperature at which the surfaces (7) of the sand grains (15) plasticize and the sand grains (15) are expanded by the propellant. In order to enable setting a closed surface of the expanded granulate in a purposeful fashion, it is provided in accordance with the invention that upon detection of a first reduction in the temperature of the material (1) between two successive positions (9) along the drop section (4) the heating elements (6) are controlled along the remaining drop section (4) depending on the critical temperature ( abstract; [0008];[00 58-0069] and Figure 2 -5). Such method can provide minerals with a closed surface of the expanded granulate in a controlled manner, so that the expanded granulate does not show any hygroscopicity, or hardly any thereof. It can influence the surface structure and roughness of the expanded granulate ([0012]). 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the closed-cell expanded perlite made by the process disclosed by US2014291582A1, motived by the fact that US2014291582A1 discloses that such method can provide minerals with a closed surface of the expanded granulate in a controlled manner, so that the expanded granulate does not show any hygroscopicity, or hardly any thereof. It can influence the surface structure and roughness of the expanded granulate ([0012]). 
It appears that the US20140291582A1 discloses a similar process of making an expanded granulate and it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art combination can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).
Regarding claims 5 - 7, It appears that the US20140291582A1 discloses a similar process of making an expanded granulate and it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 9 - 11, US4138268 discloses an especially high strength, high temperature, economical material useful for insulation is preferably made by making up a mix having the following proportions in parts by weight: 20-50 parts expanded perlite; 0.5-4 parts sodium fluosilicate; 0.2-5 parts fiber material; a water solution having 9.5-19 parts total of solids content of sodium or potassium silicate; 2-9 parts zinc oxide; and water which, along with the water in the sodium silicate (waterglass)solution totals 21.5-67 parts(abstract).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, the prior art combination’s expanded glass can be divided into two equal amount first and second expanded glass fractions since the two fractions can have different particle size.
Claims 2, 5-8, 10-11 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015056139 A2 (US20160244375 is cited)
Regarding claims 2 and 15, US20160244375 discloses a mortar mixture for horizontal surfaces or as casting mortar in molds has at least 20% of the mortar mixture by volume being balls composed of expanded silica sand or expanded perlite with the balls being glazed and closed at the surface thereof and filled with air. The expanded perlite balls are mixed with binding agents, additives as binders, an air-void forming agent, chemical admixtures as liquefiers, quick-setting binders, or a combination thereof, and composed of polymers(abstract).The method for manufacturing such a mortar mixture for thermal insulation and/or fire protection is characterized in that the perlite sand is first sorted according to different grain size, so that each grain size is then expanded in a trickle channel provided with multilevel temperature zones, wherein the surface is of the balls is thus glazed so that in the end, a homogenous mixture is manufactured with the addition of a binder from the glazed perlite, which is produced in this manner and which has one or multiple grains sizes. This homogenous mixture contains relative to its volume at least 20% of these glazed, closed-cell balls consisting of expanded silica sand or expanded perlite having a compressive strength of 0.7-6.0 N/m2, and the rest of the volume contains at least one binder([0031]). 
The method for manufacturing such a mortar mixture for thermal insulation and/or fire protection is characterized in that the perlite sand is first sorted according to different grain size, so that each grain size is then expanded in a trickle channel provided with multilevel temperature zones ([0031]). ]). It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, US20160244375 discloses that the perlite is closed-pore microspheres of expanded perlite, having a closed foam structure with pores separated from one another, and wherein the microspheres are closed on their surface.
US20160244375 discloses that the glazed, closed-cell balls have a grain size of 0.2 to 2 mm (claim 17). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).
Regarding claim 2, US20160244375 discloses that that method for manufacturing such a mortar mixture for thermal insulation and/or fire protection is characterized in that the perlite sand is first sorted according to different grain size, so that each grain size is then expanded in a trickle channel provided with multilevel temperature zones ([0031]).
Regarding claims 5-7, US20160244375 discloses that the method for manufacturing such a mortar mixture for thermal insulation and/or fire protection is characterized in that the perlite sand is first sorted according to different grain size, so that each grain size is then expanded in a trickle channel provided with multilevel temperature zones ([0031]). it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). This homogenous mixture contains relative to its volume at least 20% of these glazed, closed-cell balls consisting of expanded silica sand or expanded perlite having a compressive strength of 0.7-6.0 N/m2, and the rest of the volume contains at least one binder ([0031]). The density of the expanded product is then only 80-400 kg/m3{[0037]).
Regarding claim 8, US20160244375 discloses that the mortar mixture for horizontal surfaces or as casting mortar in molds has at least 20% of the mortar mixture by volume being balls composed of expanded silica sand (abstract).
Regarding claims 10-11, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, the prior art combination’s expanded glass can be divided into two equal amount first and second expanded glass fractions since the two fractions can have different particle size.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015056139 A2 (US20160244375 is cited), as applied to claim 15 above, and further in view of US20090169848.
But US20160244375 does not teach the specific binder set forth in claim 9.
US20090169848 discloses that examples of organic binder include carboxyl methyl cellulose, methyl cellulose, polyethylene oxide, polyvinyl alcohol, urethane, and starch for mortar composition. The organic binder or clay provides a proper viscosity, and improves the uniform mixing property and coating performance, and also enhances the binding force in a proper range, and is hence added for the purpose of enhancing the strength of refractory mortar cured material and improving the coating performance ([0014]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the binder such as starch in the composition of US20160244375, motivated by the fact that US20090169848 discloses that the organic binder such as starch provides a proper viscosity, and improves the uniform mixing property and coating performance, and also enhances the binding force in a proper range ([0014]).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that CN '468 does not disclose the presence of expanded glass does not disclose that the weight ratio of perlite to expanded glass ranges from 1:1 to 1:2, even if quartz sand was equivalent to expanded glass, a person of ordinary skill in the art, at the time of the effective filing date of the present application, would have found no teaching or suggestion in CN '468 to arrive at the present claims. The '582 publication, which relates to the perlite having multiple pores and the closed surface of spherical perlite, does not remedy the deficiencies of CN '468 with respect to the patentability of amended independent claim 15. The '268 patent, which relates to AFS average screen size of perlite ranging from 70 through 120, does not remedy the deficiencies of CN '468 with respect to the patentability of amended independent claim 15. The applicant argues that amended independent claim 15 is nonobvious and allowable over CN '468, the '582 publication, and the '268 patent.
The Examiner respectfully submits that expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art combination can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).
The applicant argues that amended independent claim 15 now recites the presence of expanded glass in which the weight ratio of the perlite to the expanded glass ranges from 1:1 to 1:2. In contrast, the '268 patent and the '582 publication, alone or in combination, do not recite a combination of expanded perlite and expanded glass. Therefore, a person of ordinary skill in the art, at the time of the effective filing date of the present application, would have found no teaching or suggestion in the '268 patent and the '582 publication to arrive at the present claims.
The Examiner respectfully submits that expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art combination can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).

The applicant argues that amended independent claim 15 now recites the presence of expanded glass in which the weight ratio of the perlite to the expanded glass ranges from 1:1 to 1:2. US20160244375 merely relates to expanded glazed perlite and expanded silica, wherein the expanded silica "consist[s] of silica sands . . . ." See para. [0028]. Silica sands contains only SiO2 and do not contain any other component, such as those present in silica glass. The present specification at page 3, line 10 mentions expanded glass from Liaver, which contains SiO2 and other components such as  Al2O3  and  Na2O. US20160244375 does not teach a combination of expanded perlite and expanded glass. Therefore, a person of ordinary skill in the art, at the time of the effective filing date of the present application, would have found no teaching or suggestion in US20160244375 to arrive at the present claims.
The Examiner respectfully submits that expanded perlite is read on the claimed expanded glass since perlite is natural glass. Thus 50% of the perlite taught by the prior art combination can be read on the claimed expanded glass. Thus, the prior art combination teaches the claimed weight ratio of perlite to expanded glass (1:1).In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., expanded glass from Liaver, which contains SiO2 and other components such as  Al2O3  and  Na2O) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731